Citation Nr: 0611513	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for malaria.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peptic ulcer 
disease.

5.  Entitlement to service connection for cataract.

6.  Entitlement to service connection for infected wound.



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila the Republic of 
the Philippines, which denied service connection claims for 
diabetes mellitus, peptic ulcer disease, cataract, infected 
wound, and malaria, finding that the veteran had not 
submitted new and material evidence to reopen the service 
connection claim for malaria.  The RO subsequently reopened 
the service connection claim for malaria in the February 2004 
statement of the case, but denied the issue on the merits.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for malaria.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In January 1991, the RO denied service connection for 
malaria on the basis that there was no evidence that this 
condition was incurred in service.  The veteran was notified 
of this decision and his procedural rights, but did not file 
an appeal.

2.  Evidence received since the January 1991 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for malaria.

3.  The first finding of malaria was not until many years 
after service and was not related to service.  The current 
medical evidence shows no diagnosis of malaria.  

4.  There are no findings of diabetes mellitus in service, or 
for many years thereafter; nor is there any medical evidence 
relating the veteran's current diabetes mellitus to service.

5.  There are no findings of peptic ulcer disease in service, 
or for many years thereafter, and there is no medical 
evidence relating the peptic ulcer disease to service.  The 
current medical evidence does not show any diagnosis of 
peptic ulcer disease presently. 

6.  There are findings of cataracts in service; nor is there 
any medical evidence relating the veteran's current cataracts 
to service.

7.  There are no findings of an infected wound in service; 
nor is an infected wound presently shown.  


CONCLUSIONS OF LAW

1.  The January 1991 RO decision denying the claim of service 
connection for malaria is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).

2.  The evidence received subsequent to the January 1991 RO 
decision is new and material, and the claim of service 
connection for malaria is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Malaria was not incurred in or aggravated by service; nor 
may its incurrence or aggravation therein be presumed.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  Diabetes mellitus was not incurred in or aggravated by 
service; nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Peptic ulcer disease was not incurred in or aggravated by 
service; nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  Cataracts were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.  An infected wound was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO denied service connection for malaria in January 1991.  
Evidence considered at that time included the service medical 
records, which showed no findings of malaria.    

The RO denied the veteran's claim of service connection for 
malaria on the basis that there was no evidence that this 
condition was incurred in service.  The veteran was notified 
of this decision and his procedural rights in February 1991, 
but did not file an appeal.  Thus, the January 1991 rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (a).  

In November 2002, the veteran filed a claim to reopen service 
connection for malaria.  Evidence considered since that time 
includes a January 1944 medical statement that the veteran 
was hospitalized for malaria from October 1943 to January 
1944.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the January 1944 medical statement is 
new and material.  The evidence is new because it was not 
submitted previously to the RO, and the RO did not consider 
it in its previous rating decision.  38 C.F.R. § 3.156(a).  
The evidence also is material because it shows evidence of 
in-service treatment for malaria, which was not established 
at the time of the last rating decision.  This raises a 
reasonable possibility of substantiating his service 
connection claim for malaria.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.

The Board has considered the veteran's claim to reopen 
service connection for malaria with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
and notes that the veteran was not provided with notice of 
the laws governing degrees of disability and effective dates 
for granting VA benefits, pursuant to Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. App. March 3, 2006).  
However, given the favorable outcome, as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for malaria.  In 
light of the Board's decision, the entire record must be 
reviewed on a de novo basis.

The veteran also seeks service connection for diabetes 
mellitus, peptic ulcer, cataracts, and an infected wound.

Duties to Assist and Notify

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of March 2003 and November 2003 VA 
letters.  The veteran was notified of the evidence necessary 
to substantiate service connection claims for diabetes 
mellitus, peptic ulcer disease, cataract, infected wound, and 
malaria.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to submit additional 
evidence to support his claims, including any medical or lay 
evidence.  Alternatively, the veteran was asked to advise VA 
of the additional evidence, so that VA could help by getting 
that evidence.

The March 2003 letter was sent prior to the May 2003 decision 
and the November 2003 letter addressing malaria was sent 
prior to the February 2004 decision to reopen.  Thus, the 
requirements of notification prior to adjudication were met.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The March 2003 letter did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

The Board also notes that the March 2003 VA letter notified 
the veteran that he had 30 days from the date of the letter 
to respond.  The veteran was further advised that if he did 
not respond by the end of the 30-day period, his appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, codified at 38 U.S.C.A. § 
5103(b), however, amended section 5103(b) to provide that the 
one-year limitation in that section should not be construed 
to prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
as previously mentioned, there is no defect with the VCAA 
notice given to the veteran in this case.

In the May 2003 rating decision and February 2004 statement 
of the case, the RO notified the veteran of the laws and 
regulations pertaining to service connection claims, and 
provided a detailed explanation why service connection was 
not warranted for diabetes mellitus, peptic ulcer disease, 
cataract, infected wound, and malaria under the applicable 
laws and regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and private medical records dated from December 1978 
to May 2003.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  Given the facts of this case, as 
discussed below, the duty to assist doctrine does not require 
that the veteran be afforded medical examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The veteran contends that he currently has diabetes mellitus, 
peptic ulcer disease, cataract, an infected wound, and 
malaria and a result of his service in tropical areas.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).


I.  Malaria

A January 1944 medical statement indicates that the veteran 
was hospitalized for malaria from October 1943 to January 
1944, which correlates to the veteran's period of service.

There is, however, no further medical evidence of any current 
treatment for malaria of record.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Additionally, there is no medical evidence that service 
connection is warranted on a presumptive basis.  Where a 
veteran served ninety days or more during a period of war and 
certain tropical diseases, including malaria, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As 
the veteran's personnel records show he served in the 
Philippines, service in a tropical region has been shown.  
However, as noted, the record does not show any treatment for 
malaria within one year or any time after service.  

In sum, the preponderance of the evidence is against the 
claim; and the claim is denied.



II.  Diabetes mellitus

Initially, the evidence shows the veteran currently has 
diabetes mellitus.  A May 2003 private medical certificate 
indicates treatment for diabetes mellitus type 2 from 
November 2000 to May 2003.

There is, however, no medical evidence of in-service 
incurrence of diabetes mellitus.  An August 1945 service 
medical record and a March 1946 discharge examination report 
do not show findings of diabetes mellitus.  Therefore, 
service connection is not warranted on a direct incurrence 
basis.

Service connection for diabetes mellitus also is not 
warranted on a presumptive basis.  Where a veteran served 
ninety days or more during a period of war and certain 
chronic diseases, including diabetes mellitus, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as noted, the first finding of diabetes mellitus is 
in 2000, which is more than 50 years after service.  

In sum, the preponderance of the evidence is against the 
service connection claim for diabetes mellitus; and the claim 
is denied.

III.  Peptic ulcer

A December 1978 private medical record shows the veteran had 
complaints of epigastric pain and nausea and was diagnosed 
with chronic peptic ulcer syndrome.  
However, there is no further medical evidence of a current 
condition in the record.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The service medical records also are negative for any in-
service treatment of peptic ulcer disease; so there is no 
medical evidence of direct incurrence.  

Additionally, there is no medical evidence showing that 
service connection is warranted on a presumptive basis.  
Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including peptic ulcers, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, as noted, the first finding of a 
peptic ulcer was in 1978, which is more than 20 years after 
service.  

In sum, the preponderance of the evidence is against the 
service connection claim for peptic ulcer disease; and the 
claim is denied.

IV.  Cataract

Initially, the evidence shows a current cataract diagnosis.  
A November 2001 private medical record shows a finding of 
cataracts.  However, there is no other medical evidence of 
record pertaining to treatment for cataracts.

The service medical records show that no eye defects were 
reported in August 1945.  The March 1946 discharge 
examination report also shows no eye abnormalities.  Thus, 
there is no evidence of in-service incurrence of cataracts.  

There also is no medical evidence relating the veteran's 
current cataracts to service.  

In sum, the preponderance of the evidence is against the 
claim; and the claim is denied.



V.  Infected wound

An August 1993 private medical record shows a diagnosis of 
infected wound, right leg.  It was noted that three days 
prior to admission the veteran had an itchy area on his right 
leg, which had become infected.  He was treated for four days 
and then discharged.  Thereafter, there is no medical 
evidence showing a current infected wound of record.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer, 3 Vet. App. at  
225 (1992).

Additionally, the service medical records are negative for 
any findings related to an infected wound; and there is no 
other medical evidence relating the 1993 infected wound to 
service. 

In sum, the preponderance of the evidence is against the 
claim of service connection for an infected wound; and the 
claim is denied.

Conclusion

Although the veteran argues that he has diabetes mellitus, 
peptic ulcer disease, cataracts, an infected wound, and 
malaria as a result of his service, this determination is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
are not confirmed by any medical evidence of record.

The veteran contends that the reason there are no in-service 
findings of his conditions is that he failed to report any 
illness or disease in service and was not asked about any 
complaints or symptoms of illness.  While this might be true, 
as previously discussed, in order to establish service 
connection, the record must show medical evidence of 
treatment or incurrence of the disease in service; or some 
other probative medical evidence relating the current 
condition to service.  See 38 C.F.R. § 3.303.  Based on the 
above medical findings, there is no probative evidence to 
establish service connection for any of his claims.

The veteran also contends that his service in World War II 
included a period from 1941 to 1943.  As noted, the veteran's 
U.S. Army personnel records show service from January 1943 to 
April 1946.  VA is prohibited from finding, on any basis 
other than a service department document or service 
department verification, a veteran's period of service in the 
U.S. Armed Forces.  See 38 C.F.R. § 3.203.  Thus, the 
probative evidence does not show service prior to January 
1943.  Regardless of the dates of service, there still is 
nothing to suggest incurrence of his disabilities prior to 
January 1943.

In sum, the claims of service connection for diabetes 
mellitus, peptic ulcer disease, cataracts, an infected wound, 
and malaria are denied.  In making this decision, the Board 
has considered the benefit-of-the-doubt-doctrine.  However, 
as the evidence is not equibalanced, in this regard, the 
benefit-of-the-doubt-doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for malaria; and to this extent 
the claim is granted.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peptic ulcer is denied.

Entitlement to service connection for cataracts is denied.

Entitlement to service connection for infected wound is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


